In the Missouri Court of Appeals
              Eastern District
MAY 6, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED98471    GAY GORDON, RES V. ANNETTE HELLER, ET AL., APP

2.    ED99024 A. KREISMAN, ET AL, APP V BAC HOME LOANS ET AL RES

3.    ED99379 STATE OF MISSOURI RES V. GUYTON L. THOMAS, APP

4.    ED99509 EARL BONDS, APP V. STATE OF MISSOURI, RES

5.    ED99941 STATE OF MISSOURI, RES V ERNEST L. SMITH, APP

6.    ED99953 DENNIS MCGINNIST, APP V STATE OF MISSOURI, RES

7.    ED99991 ANTONIO TURNER, APP V STATE OF MISSOURI, RES

8.    ED100142 TIZZY DICKERSON, APP V STATE OF MISSOURI, RES

9.    ED100200 TOMMY L JACKSON, JR., APP V STATE OF MISSOURI,
      RES

10.   ED100217 MARIO ROWELL, APP V STATE OF MISSOURI, RES

11.   ED100222   IN THE CARE AND TREATMENT OF: LEROY HULSEY